El Juez Presidente Señor-del Toro,
emitió la opinión del tribunal.
María Cabán por sí y como madre’ con patria potestad de sus menores Mjos Reyes, Dominga, Herminia, Juana y Carmen Hernández Cabán, demandó a Fernando Torregrosa en reclamación de daños y perjuicios con motivo de la muerte de José Hernández, esposo y padre de los demandantes, respectivamente, ocasionada por un automóvil del deman-dado. Fue el pleito a juicio y la corte dictó sentencia con-denando al demandado a pagar a los demandantes la suma de tres mil dólares y las costas. Ambas partes apelaron: el demandado contra la totalidad de la sentencia y los de-mandantes contra la cuantía de la indemnización.
Examinaremos primero el recurso establecido por el de-mandado. El señalamiento de errores contiene seis, así: 1, erró la corte al admitir las certificaciones de la inserip-*503ción del nacimiento de Beyes, Herminia, Jnana y Carmen Hernández; 2, erró al dictar sentencia en favor de María Cabán y de sns Mjos sin qne existiera prneba de sn condi; ción de herederos; 3, erró especialmente al dictar sentencia favorable a Dominga Hernández sin qne se probara en el jnicio qne tal persona existía; 4, erró al dictar sentencia en favor de María Cabán y de sns hijos porqne éstos' no eran partes en el pleito; 5, erró al fijar la excesiva snma de tres mil dólares por concepto de indemnización, y 6, erró finalmente al declarar al demandado culpable de negligencia.
Cuatro certificaciones de las inscripciones de los nacimientos de José Beyes Hernández Cabán, Herminia Hernández Cabán, Carmen Hernández Cabán y Juana Hernández Cabán como hijos legítimos de José Hernández Tosado y María Cabán Hernández, se introdujeron como prneba. Los documentos comienzan así: £‘Gobierno Municipal. — Departamento de Beneficencia. — Quebradillas, P. B. — Yo, Dr. Arturo C. Arché, Encargado del Begistro Civil del Municipio de Quebradillas, Puerto Bico, Certifico: ” y terminan del siguiente modo: “ (Firmado) Dr. A. C. Arché, Encargado del Begistro Civil. — (Hay un sello que dice: Begistro Civil de Quebradillas, P. B.)”
La parte demandada se opuso alegando que la ley dis-ponía que los registros estarán a cargo del Comisionado de Sanidad y la certificación no expresa que el Dr. Arché sea el Comisionado de Sanidad y por tanto el único funcionario autorizado para expedirla. Contra la objeción del deman-dado, la corte admitió los documentos.
La apelante invoca el art. 48 de la Ley de Evidencia y cita a 10 Buling Case Law, pág. 1104, see. 308.
A nuestro juicio las mismas citas de la parte apelante sostienen la regla de la corte inferior. Las certificaciones contienen el sello del Begistro Civil de Quebradillas y pro-ceden del Departamento de Sanidad. Hubiera sido más claro y completo que después del nombre del Doctor Arché y. antes de las palabras “Encargado del Begistro Civil” *504se hubieran consignado estas otras palabras “Comisionado de Beneficencia,” pero ellas pueden sobreentenderse. Para que el Doctor Arché Rubiera podido estar encargado del registro, tenía necesariamente que ser el Comisionado o Director del ramo de Beneficencia de acuerdo con la ley y por tanto era él el funcionario que tenía bajo su custodia los'libros en los cuales figuraban originales las inscripcio-nes y el que podía expedir válidamente las certificaciones.
A partir de la vigencia de la ley No. 11 aprobada en 25 de junio de 1924, que enmendó entre otras la sección 31 de la Ley Municipal, estas certificaciones pueden ser expedi-das por el Secretario que nombre el Director de Beneficen-cia Municipal. Las certificaciones de que aquí se trata fueron expedidas con anterioridad a la vigencia de la en-mienda.
No habiéndose cometido el primero de los errores señalados, cae por su base el segundo. Parece conveniente añadir que además de las certificaciones aparece de la transcripción que el testigo Julián Hernández declaró que José Hernández estaba casado con María Cabán y que tenía cuatro hijos que viven con la viuda, que el testigo Manuel López se expresó en igual sentido y que la propia demandante declarando en el juicio dijo que estuvo casada con José Hernández, con el cual procreó cuatro hijos llamados Pe.yito, Herminia, Carmelita y Juanita; todo sin oposición del demandado.
La propia parte apelada admite que se ha cometido el tercer error, esto es, que no hay prueba en los autos de la existencia de Dominga Hernández y explica que ello se debió a una equivocada información recibida por el abogado de los demandantes y a un olvido de corregirla durante el juicio.
La discrepancia entre las partes surge al fijar las conse-cuencias del error. La apelante sostiene que vicia en su totalidad la sentencia. La apelada que la sentencia es susceptible de corrección por esta Corte Suprema.
*505La apelante hace la siguiente cita en apoyo de su con-tención :
“Existen numerosos casos en que se declara que una sentencia es un solo todo. Con esto se quiere' significar que una sentencia no puede ser mala en parte y. en parte buena pero debe subsistir o caer en su totalidad. Esta regla se aplica, sin embargo, sólo cuando el error es una parte inseparable de la sentencia.” 33 C.J. 1051-52.
Más adelante, en la página 1130, del propio tomo 33 de Corpus Juris, encontramos lo que sigue:
“De acuerdo con algunas autoridades una sentencia contra dos o más demandados mancomunadamente se considera como un soló todo, de tal modo que si es irregular, errónea o nula en cuanto a uno de los demandados, lo es igualmente para todos; pero otras decisiones sostienen que una sentencia puede ser válida y ejecutable en cuanto a uno o algunos de los demandados aún siendo anulable o nula en cuanto a los otros. En algunas jurisdicciones las decisio-nes a menudo están aún en conflicto. Si tal sentencia puede ser revocada en manto a algunas de las partes y confirmada en cuanto a las demás en una apelación o auto de error, es materia que se dis-cute en otro lugar en esta obra.”
Y en el tomo 4, pág. 1182, al tratar de las apelaciones, expresa:
“Hay considerable diversidad de criterio sobre la cuestión de si una corte de apelación tiene poder para revocar una sentencia en euanfio a una o más de varias partes. Aunque bajo las circunstan-cias peculiares de unos pocos casos se han aplicado otras distinciones la línea general de distinción es si la sentencia es un solo todo o divisible, siendo la regla que una sentencia que es un solo todo y obliga mancomunadamente a varias partes de revocarse en cuanto a una debe revocarse en cuanto a todas; pero que, cuando los intereses de las partes son separados e independientes, de tal modo que una ade-cuada decisión del caso en cuanto a una de ellas no depende de la sentencia en cuanto a las demás, la sentencia puede ser revocada en cuanto a una y confirmarse en cuanto a las restantes.”
Casi todos los casos en que se basan los textos transcri-tos, se refieren a demandados. Aquí se trata de demandan-tes. En la demanda se alegó que eran cinco los hijos que *506dejó Hernández. La prueba demostró que eran cuatro. Eso no obstante la sentencia erróneamente se refirió a los cinco. El derecho de los cuatro no dependía del derecho del quinto que en realidad de verdad era una persona imaginaria. No puede sostenerse que la sentencia sea una integridad en tal sentido. Eliminando el demandante cuya existencia no está comprobada, la sentencia subsiste en cuanto a los otros demandantes. Se trata de un mero error que puede ser co-rregido en apelación como lo será en efecto.
En el caso de Steeple v. Downing, 60 Ind. 478, citado en el tomo 4, pág. 1183, nota 37 de Corpus Juris, se resolvió que:
“Cuando se ha dictado sentencia en, favor de todos los deman-dantes en una acción para recobrar bienes inmuebles, pero' las con-clusiones de hecho son al efecto de que sólo algunos de ellos tienen derecho a recobrar, la corte de apelaciones, en una apelación traída por los demandados, revocará la sentencia sólo en cuanto a aquellos demandantes sin derecho a recobrar y la confirmará en cuanto a los demás. ’ ’
Y en el de Stotler v. Chicago etc. R. Co., 200 Mo. 107, también citado en Corpus Juris, tomo 4, pág. 1184, nota 42, se dijo:
“ ‘Consideramos que está establecido por la lógica y por las au-toridades que podemos revocar la sentencia en cuanto a uno culpable de daño y confirmarlo en cuanto a los demás. (R.S. 1899, see. 866). La doctrina primitiva era considerar una sentencia como un solo todo que debía ser revocada en cuanto a todos si se revocaba en cuanto a uno. Pero la mejor y más moderna regla es entrar más allá de la mera superficie de la sentencia y considerar la na-turaleza del caso en sí, y cuando los intereses de las partes en una apelación pueden ser justamente separados, cuando los errores no afectan a las partes mancomunadamente y cuando los derechos de una parte no dependen de los de otra, entonces no es necesario re-vocar la sentencia en su totalidad. (Elliot on Appellate Procedure, secs. 574, 575.) El caso presente cae dentro de la regla anterior y la doctrina de esta corte está bien establecida al efecto de que en tal caso la sentencia puede ser revocada en cuanto a una parte y confirmada en cuanto a las restantes.’ ”
*507El hecho de que en la súplica de la demanda se pida que se “dicte sentencia condenando al demandado .... a satisfacer-a la demandante la suma de $40,000,” cuando de todo el contexto de la demanda se concluye que los demandantes lo fueron la viuda y los hijos como herederos de José Hernández, no puede servir de base para sostener que la sentencia apelada se dictó a favor de personas que no eran partes en el litigio. Las citas legales que hace la apelante en su alegato' son correctas pero no aplicables a los hechos de este caso.
El quinto error sería discutido al examinarse el recurso interpuesto por los demandantes.
La corte sentenciadora apreció la prueba así:
“La prueba practicada por la demandante demuestra, en con-cordancia con parte principal de lá prueba practicada por el de-mandado y con la inspección ocular del sitio o lugar donde ocurrió el suceso, practicada por el, Juez que suscribe esta opinión, con asistencia de los abogados de las partes y del conductor del auto-móvil, que José Hernández iba por la derecha del camino como dis-pone la ley de carreteras y el automóvil guiado por Izquierdo ve-nía detrás de Hernández y en su misma línea derecha con excesiva velocidad encontrándose a seis metros de distancia del Hernándezy sin haber tocado con la debida antelación'el claxon, no obstante haber divisado a dicho Hernández caminando por el lado derecho de la carretera desde que entró el automóvil en la parte recta de la misma donde ocurrió el accidente,.siendo de observarse, asi-mismo,"- que hacia la parte izquierda del automóvil quedaba -espacio suficiente en la carretera para pasar el mismo sin alcanzar al Her-nández, el cual cayó al golpe del automóvil hacia la cuneta del lado derecho de la carretera en dirección horizontal a la misma.”
Hace la corte varias observaciones y continúa:
“Cuando algún viandante aparece en el camino frente a un chauffeur, el deber de éste es controlar de tal modo su máquina como lo exijan las circunstancias y no tiene ningún derecho a con-fiar en su habilidad para pasar. Es pues bien probado que la causa inmediata del accidente en el presente caso fué la negligencia del chauffeur.
“El automóvil del demandado, que al subir la cuesta y enfilar *508la línea recta de la carretera donde ocurrió el becho llevaba exce-siva velocidad, según han declarado varios testigos, y en la misma línea lado derecho por donde caminaba en igual dirección José Her-nández, el cual fué visto por el chauffeur del automóvil desde que enfiló la línea recta de la carretera, siguiendo detrás del Hernán-dez sin tocar el claxon y sin desviarse hacia el lado izquierdo de la misma que le ofrecía, ancho margen, espacio suficiente para desviarse hacia dicho lado y pasar sin peligro alguno de chocar con el cuerpo •de Hernández y sin tener obstáculo alguno en el frente de la carre-tera que le estorbase ni impidiese el paso del automóvil, pues sola-mente aparecía en ella la figura del Hernández caminando por la orilla derecha y ocupando por tanto un pequeño espacio de la ca-rretera dado la anchura de ésta. El hecho de no detener el automó-vil, que iba detrás del viandante Hernández, cuando llegó a estar a 25 metros de distancia del mismo, sino que por el contrario siguió en veloz marcha hasta llegar tan cerca del Hernández, que éste fué alcanzado por el automóvil con el tapalodo derecho del mismo y derribado por el golpe sufrido cayendo su cuerpo en dirección trans-versal a la carretera ocupando el mismo parte de la cuneta y parte de la faja no apisonada entre la cuneta y la carretera; siguiendo el automóvil velozmente y desviándose hacia la cuneta izquierda de la carretera en un recorrido de quince metros, donde fué a caer destrozándose el tapalodo izquierdo y la carroza del mismo reci-biendo una señora que iba en el automóvil un golpe mortal del cual falleció a los pocos días y su esposo fué lanzado a ia cuneta, cuyos hechos desgraciados corroboran la velocidad excesiva del automóvil en el momento que alcanzó y chocó con el cuerpo de José Hernán-dez al desviarse súbitamente hacia la izquierda de la carretera; así como también, el hecho de encontrarse el auto en el momento del atropello de Hernández en el lado derecho de la carretera ocupado en su marcha por el viandante Hernández. El desvío del automó-vil fué indudablemente en el momento de alcanzar con el tapalodo al viandante Hernández.”
Hemos examinado cuidadosamente toda la prueba prac-ticada y encontramos que sostiene las conclusiones de la corte sentenciadora.
Veamos el recurso establecido por los demandantes. Ellos reclamaron cuarenta mil dólares. La corte les concedió tres mil. La prueba demostró que Hernández al morir *509tenía 40 años de edad y que so. esposa y sos coatro Rijos de-pendían para vivir de so trabajo. La madre de Hernández dejó al fallecer ona peqoeña finca en la qoe se coltivaban frotos menores. La finca pertenecía a varios herederos pero era Hernández el qoe la osofroctoaba y sembraba per-sonalmente. Hernández salía además a trabajar foera en labores agrícolas y ganaba de setenta y cinco centavos a on peso diario. 'El demandado presentó on testigo qoe dijo qoe Hernández era on mendigo qoe participaba de las li-mosnas de la Alcaldía, pero la corte no lo creyó.
Bajo esas circnnstancias creemos qoe la indemnización fijada por la corte es procedente. En el caso de Cruz et al. v. Frau, 31 D.P.R. 92, invocado por los apelantes se fijó en efecto la indemnización en cinco mil dólares, pero en él se demostró qoe el padre ganaba dos dólares diarios; y en el de González v. The Fajardo Development Co., 30 D.P.R. 176, también invocado por los apelantes, si bien la indemni-zación se fijó en coatro mil dólares, la sentencia se dictó sin especial condenación de costas.

Por virtud de todo lo expttesto debe modificarse la sen-tencia apelada eliminando de ella el nombre de Dominga Hernández y, así modificada, confirmarse.